Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 January 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes Jan. 18. 1780.
I take the Liberty of making a Request which I hope will not be considered as improper, if it is I beg you will kindly tell me so & there the matter will end. If it is not your compliance will highly oblige me.—
My Wifes Grandfather has written me a very kind Letter of approbation of my marriage & in it he informs of his Intention to go to Grenada to collect his Debts, His Estates laying in that Island & the Rents of them are his Income. In order to make him the better able to succeed he requests me to procure him Letters of Introduction to some of the Principal People in the present Government of the Island, and as I understand the arrest prohibiting the Payment of english Debts is repealed, I suppose there cannot be any Difficulty in procuring him such Introductions as will answer the Purpose. I wish much to oblige our Grandfather. I shall therefore take it as a particular Favour if you can procure for him Letters to the Governor & some other principal Man in the Island recommending him to their assistance in recovering his just Debts so far as is consistent with the Laws & Regulations of the french Government, and if it will not be an Indiscretion to ask it I could wish the Letters to be from M. D’Estaing.— Our Grand-Fathers name is John Aitcheson Esqr. I beg your Excuse for troubling you with this Request and I hope, if not improper, you will kindly grant it.—
I am with the highest Respect Your dutifull and affectionate Kinsman
Jona Williams J
 Addressed: Doctor Franklin
Notations: M. Williams Nantes / Janv. 18 1780.
